■ Bartol, J'.,
delivered the opinion of this court;
The motion to dismiss the appeal in this case must'b'e granted. It appears from the record, that the decision* of the Circuit court, from which the appeal was taken, was made on the 3rd day of September I860'. ■ No appeal was taken until the 16th day of' October 1860j when the time for appealing prescribed By law had passed.
THe Act of 1854, ch. 193, sec. 20, allows thirty days, within whichan appeal, in such a cáse, may be allowed; the language ofithe Act is clear and imperative, and we have no power to entertain the appeal where the appellant, as in this case, has not appealed within the time prescribed by law. See Glenn vs. The Chesapeake Bank, Alexander & others, 3 Md. Rep., 475.
. The first ground stated in ¡support of this motion; being sufficient, it is unnecessary for1 us-to- express any opinion upon the other grounds alleged-. •

Appeal dismissed.